DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 3-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are directed towards a new species of ergonomic refraction station that does not require the particulars of the ergonomic refraction station “consisting of chair with arms to hold the table, tree, arm to hold the phoropter, monitor, lighting, arms, phoropter with system of lenses”, “lens crown made of transparent material with removable multifocal lenses of a diameter greater than the spherical and cylindrical lenses, concentric with them, coupling system for lenses crown, eyepieces arranged in V-shape, eye covers, electronic pantoscopic angle sensor, loudspeaker, rotor, lenses holder removable from test cases and lever for positive and negative panoramic angle adjustment”, “optical sensors indicate to the microprocessor the position and size of the examinee's hands, this regulates the size of the figure of the hands projected onto the table tray and aligns with the figure of these in the occupational chart in the table”,  and “the station chair come two side swan neck arms attached to a work table that can be adjusted, electronic inclination sensor of table connected to electronic circuit projector that can be adjusted located in the front of the phoropter helmet and with microprocessor that receives the sensor information of the phoropter helmet such as: distance sensor assembled on the ball joint and the inclination sensors, and the display circuit and visualizes on the inclination viewer or display”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuma (JP 2004-73412) in view of Stevens (US 4,500,180), and further in view of Hosoi (US 2006/0114413).
Regarding claims 1-2, Fukuma discloses, ergonomic refraction station (Figs. 1-6) consisting of chair (61) with arms (39) to hold the table, tree, arm to hold the phoropter (20), monitor (50), lighting, arms (33), phoropter (20) with system of lenses (see Fig. 3), characterized by a helmet-phoropter (20) consisting of helmet (3) with lightweight headband (35) adjustable to the size of the patient's head, held by the "swan neck" support (6) and by an upper ball joint (40) (see Figs. 1-2), rotating stub, said helmet joined to the phoropter by the upper part by the ball joint (4) that is screwed to the base (41) and to the upper front part by hinge (5) (see Figs. 1-2), in addition, the front middle part supported by two side flexible arms (7) which are assembled to the phoropter to each articulated joint or hinges (8) with screw (9) that can be adjusted and on the back of the arm (see Figs. 1-2), the terminal (11) is curved, the side arms leave the lower support (50) which in turn assembles on the central axis of the support (46) at the bottom (see Figs. 1-2), the phoropter has its two front and back covers (1) made of non-metallic transparent and resistant material such as polycarbonate (see Fig. 2), and lens crown made of transparent material (2) with removable multifocal lenses (27) of a diameter greater than the spherical and cylindrical lenses (see Fig. 3), concentric with them, coupling system (26) for lenses crown (see Figs. 1-2), eyepieces (29) arranged in V-shape (see Figs. 1-2), eye covers (28), electronic pantoscopic angle sensor (10), loudspeaker (16), rotor (17), lenses holder (44) removable from test cases (see Figs. 1-2 and 4) and lever for positive and negative panoramic angle adjustment (25) (see Figs. 1-2), the crown coupling (43) and lenses holder (44) on its external part (see Figs. 1-2), step button (36) of multifocal lenses, multifocal lenses (53) of the test case (Fig. 3); from the station chair come two side swan neck arms (12) attached to a work table (13) that can be adjusted, electronic inclination sensor (18) of table connected to electronic circuit projector (30) that can be adjusted located in the front of the phoropter helmet and with microprocessor (23) (53) that receives the sensor information of the phoropter helmet such as: distance sensor (20) assembled on the ball joint (4) and the inclination sensors (10), (49), (45) and the display circuit (51) and visualizes on the inclination viewer or display (21) (see Figs. 1-2), selects the vision chart according to the profession and sends signal to the projector, besides, it emits sounds typical of the working environment (see Figs. 1-6); said microprocessor assembled to the arduino powered by 12 Volts selects the font size for the 20/20, the size of the chart, the optotype, the amount of illumination, direction thereof, the line of visual acuity on the chart and the inclination of characters of the chart according to the position of hands, head, eyes and the working distance (see Figs. 1-6).
Fukuma does not explicitly disclose the phoropter with system of positive and negative monofocal spherical lenses, cylindrical, prisms, monitor, step button of cylinder lenses, Jackson Cross-cylinder, step button for "R", "PH", Rihsley prisms.
Stevens teaches, from the same field of endeavor that in a refraction station that it would have been desirable to make the phoropter with system of positive and negative monofocal spherical lenses, cylindrical, prisms (Col. 1, lines 19-32 and Figs. 1-9), monitor, step button of cylinder lenses, Jackson Cross-cylinder (Col. 1, lines 53-Col. 2, line 7), step button for "R", "PH", Rihsley prisms (Col. 2, lines 33-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the phoropter with system of positive and negative monofocal spherical lenses, cylindrical, prisms, monitor, step button of cylinder lenses, Jackson Cross-cylinder, step button for "R", "PH", Rihsley prisms as taught by the refraction station of Stevens in the refraction station of Fukuma since Stevens teaches it is conventional to include these features in a refraction station for the purpose of providing an efficient refraction station.
Fukuma in view of Stevens does not disclose on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands, this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table.
Hosoi teaches, from the same field of endeavor that in a refraction station that it would have been desirable to include on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands (Para. 0030), this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table (Para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include on the table there are LED bulbs (14) indicating with a hand FIG. 15) the position where the examinee places his, optical sensors (22) indicate to the microprocessor the position and size of the examinee's hands, this regulates the size of the figure of the hands (15) projected onto the table tray (19) and aligns with the FIG. 31) of these in the occupational chart (32) and the FIG. 33) in the table as taught by the refraction station of Hosoi in the combination of Fukuma in view of Stevens since Hosoi teaches it is known to include these features in a refraction station for the purpose of providing a simple and effective refraction station.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/09/2022